Citation Nr: 0303876	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-01 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.

2.	Entitlement to service connection for a cardiovascular 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The veteran had active service from June 1964 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from March 2000 and January 2002 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).   
In the March 2000 rating decision the RO denied service 
connection for a heart condition claimed as a murmur, and in 
January 2002 service connection for diabetes mellitus was denied.  


FINDINGS OF FACT

1.  The veteran had military service aboard a ship in the 
offshore waters of the Republic of Vietnam, during the Vietnam 
era. 

2.  Type II diabetes mellitus was not present in service or 
manifested within one year thereafter, and is not otherwise shown 
to be related to service.

3.  A cardiovascular disorder was not present in service or 
manifested within one year thereafter, and is not otherwise shown 
to be related to service. 




CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in or aggravated by active 
service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2002). 

2.	A cardiovascular disorder was not incurred in or aggravated 
by active service, and such incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.  
Where laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process has 
been concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of VA to do otherwise and the Secretary has done so.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of service connection for 
diabetes mellitus and a heart disorder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The record 
in this case includes the veteran's service medical and personnel 
records, VA treatment records, along with private treatment 
records.  Furthermore, the veteran has been afforded VA medical 
examinations for evaluation of his claims.  With regard to 
providing assistance to the veteran it is also noted that he has 
been notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to service connection and 
increased evaluations.  The discussions in the rating decisions 
and statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to the 
benefits sought.  Considering the foregoing, the Board therefore 
finds that the notice requirements of the new law and regulation 
have been met. A July 2001 letter from the RO notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary, that was necessary to 
substantiate his claim, and explained which portion of that 
information and evidence, if any, was to be provided by the 
veteran and which portion, if any, the Secretary would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board has reviewed the facts of this case in light of VCAA 
and the new VCAA regulations.  As discussed above, VA has made 
all reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate the claims.  Consequently, the 
case need not be referred to the veteran or his representative 
for further argument, as the Board's consideration of the new law 
and new regulations in the first instance does not prejudice him.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Service connection may be granted for disability as a result of 
disease or injury incurred in or aggravated in service.  38 
U.S.C.A. § 1110.   

Where certain diseases, such as diabetes mellitus and 
cardiovascular disease, are manifested to a compensable degree 
within the initial post-service year, service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Service in the 
Republic of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6), 3.313.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, Type II 
diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest to a 
degree of 10 percent or more within one year of separation, and 
respiratory cancers within 30 years, after the last date on which 
the veteran was exposed to an herbicide agent during active air 
service. 38 C.F.R. § 3.307(a)(6)(ii).


Factual Background

The veteran's DD Form 214N, Armed Forces of the United States 
Report of Transfer or Discharge, indicates that he had exactly 
two years and 7 months foreign and/or sea service. The DD Form 
214N also shows that the veteran was awarded the Vietnam Campaign 
Medal with Device, and the Vietnam Service Medal with One Bronze 
Star.  

Service medical records, to include the veteran's discharge 
medical examination records are entirely absent for any 
complaints or findings referable to either a heart or 
cardiovascular disorder or diabetes mellitus.  

VA medical examination records from March 1984 to mid-July 1987 
reveal elevated blood pressure readings of 130-146/88-96.  
Private and VA clinical records in late July 1987 show that the 
veteran sustained a cerebrovascular accident.  It was reported 
that he had a 6-year history of hypertension.  

A May 1997 VA eye clinic medical examination record shows that 
the veteran had "NIDDM" (non insulin dependent diabetes 
mellitus) of one-month duration.   A September 1999 VA medical 
examination report shows that the veteran was admitted to a 
hospital for cardiac catherization due to a recent admission for 
congestive heart failure.  A diagnosis indicated that the veteran 
had a 4-year history of diabetes mellitus; hypertension; and 
congestive heart failure.  By June 2000 VA medical records reveal 
that the veteran had inoperable cardiac disease and cardiopathy.  

In a statement dated in June 2001 the veteran reported that while 
on boat patrol during service in Vietnam he was exposed to Agent 
Orange.  

A VA diabetes medical examination was performed in September 
2001.  In the veteran's medical history it was reported he had 
been exposed to Agent Orange while in Vietnam.  It was also 
reported that the veteran's diabetes was discovered in 1990, and 
that his diabetes was under fair control with Glyburide.  The 
diagnostic assessment revealed diabetes mellitus, Type II with 
resulting diabetic retinopathy, peripheral neuropathy, and artery 
disease.  It was opined that the veteran's hypertension was not 
due to diabetes.   In a contemporaneous hypertension examination 
it was also indicated that the veteran had hypertension that was 
not related to diabetes.     

At a September 2001 VA medical examination of the heart, the 
veteran reported a history of chest pain in 1995 that was 
diagnosed as angina pectoralis in 1998.   The physical 
examination revealed a systolic murmur.  In the VA physician's 
diagnostic assessment it was opined that the veteran's coronary 
artery disease resulted from diabetes mellitus II, and that his 
coronary artery disease was the result of his diabetes.            

In October 2002 a personal hearing was held at the RO that was 
conducted by the undersigned Board member.  The veteran testified 
concerning his history of a heart disorder and heart disease. He 
recalled that he was accepted into service despite a heart 
murmur. He experienced chest pain for the first time in 1964 
while outside doing maintenance work, and again later loading 
ammunition on a ship. He added that he was seen for cardiac 
symptoms not long after his service discharge.
  
      
Analysis

The veteran's service medical records are absent regarding any 
complaint or finding referable to diabetes mellitus.  In 
addition, the post-service medical evidence of record is negative 
for diabetes mellitus until many years after the veteran's 
discharge from service. In fact, diabetes mellitus Type II is not 
shown as a diagnosis until the mid 1990's, almost 20 years after 
the veteran's service discharge.  There is no competent medical 
evidence indicating that his diabetes mellitus is related to his 
period of active service or shown within one year of service 
discharge.  There is also no indication that the veteran had 
symptoms of diabetes on a continuous basis following his service 
discharge.   

Under 38 CFR § 3.307(a)(6)(iii), a veteran who served in Vietnam 
and develops a disease listed in § 3.309(e) is presumed to have 
been exposed to herbicides.  In this case, the record shows that 
the veteran served aboard the U.S.S. Arlington in the waters 
offshore of Vietnam during the Vietnam era. The record does not 
establish that ever was stationed or visited Vietnam proper. 
Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are not applicable to this case. Therefore, 
the Board finds that service connection for diabetes mellitus 
Type II is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313.
 
The veteran also asserts that his heart disorder had its onset 
during service, manifested initially by a heart murmur.   It is 
noteworthy that the entire medical record does not reveal 
pertinent complaints or findings of a heart murmur or 
cardiovascular disorder until many years after service. No 
corroboration of the veteran's accounts of inservice treatment 
for chest complaints has been presented. Elevated blood pressure 
readings were first reported in the mid 1980's.  No competent 
medical opinion or other medical evidence has related the 
veteran's cardiovascular disorder to his period of military duty. 
Service connection for this disability also is not in order. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313.  

Further, the Board finds that additional examination or opinion 
is not necessary with respect to either issue on appeal as the 
record fails to indicate that either claimed disability may be 
associated with the veteran's period of active duty. 38 U.S.C.A. 
§ 5103(A)(d).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a cardiovascular disorder is denied.  





	                        
____________________________________________
	WAYNE  M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these important 
corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) 
You are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

